Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 11, 2021.

Amendments
           Applicant's amendments, filed January 11, 2021, is acknowledged. 
	Claims 1-11, 13, 20, and 22 are cancelled.
	Applicant has amended claim 12.
	Claims 12, 14-19, 21, and 23 are pending.
Claims 12, 14-19, 21, and 23 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/KR2016/013049 filed November 11, 2016, claiming priority based on Korean Patent Application No. KR1020150159888 filed November 13, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.	

Information Disclosure Statement
	In papers filed January 11, 2021, Applicant submitted three references in reply to the prior Office Action:
	1) Kleopa et al, Naturally occurring utrophin correlates with disease severity in
Duchenne muscular dystrophy, Human Molecular Genetics, 2006, Vo. 15, No. 10, 1623-1628;
	2) Strimpakos et al., Novel .Adeno-Associated Viral Vector Delivering the
Utrophin Gene Regulator Jazz Counteracts Dystrophic Pathology in mdx Mice, J. Cellular
Phsuiology, 229: 1283-1291, 2014; and 
	3) Song et al., Non-immunogenic utrophin gene therapy for the treatment of
muscular dystrophy animal models, Nature Niedicine, Vol. 25, October 2019, 1505-1511.
	See pages 11-12 of Applicant’s reply. Applicant has not submitted the references with an information disclosure statement (IDS). Accordingly, the references are merely being considered to the extent outlined in MPEP 609.05(c). MPEP 609.05(c) states “consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner”.

Response to Claim Amendments
	In papers filed January 11, 2021, Applicant amended the independent claim 12 to further recite the functional limitations of dependent claims 14, 21, and 23 in the alternative. Applicant’s remarks did not address the issues raised under 35 U.S.C. 112 and 35 U.S.C. 103 with respect to those recitations in the prior Office Action (see pages 5-6 of Applicant’s reply). That is, Applicant’s reply fails to clarify the record as to whether or not myofibroblast-specific apoptosis, suppression of differentiation of fibroblasts into myofibroblasts, and suppression of interstitial fibrosis 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 14, 21, and 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Independent claim 12 recites a method for “treating Duchenne muscular dystrophy” comprising a step of “administering to the subject a pharmaceutical composition which includes comprising (a) CCN5 protein; or (b) a gene carrier including a nucleic acid encoding CCN5 protein, as an active ingredient”. Claim 12 further recites “wherein the treating Duchenne muscular dystrophy comprises: (1) myofibroblast-specific apoptosis, (2) suppression of differentiation of fibroblasts into myofibroblasts, and/or (3) suppression of interstitial fibrosis accumulation in heart”. Dependent claims 14, 21, and 23 alternatively recite “wherein the treatment of Duchenne muscular dystrophy comprises” myofibroblast-specific apoptosis (claim 14), suppression of differentiation of fibroblasts into myofibroblasts (claim 21), and a suppression of interstitial fibrosis accumulation in heart (claim 23). Thus, claims 14, 21, and 23 are directed to the method of claim 12, whereby myofibroblast-specific apoptosis is induced, differentiation of fibroblasts into myofibroblasts is suppressed, and interstitial fibrosis accumulation is suppressed. That is, claims 14, 21, and 23 merely recite intended results of performing the instantly claimed method. Either these are inherent properties of (that naturally flows from) performing the positively recited method step of claim 12 (the step of “administering to the subject a pharmaceutical composition comprising (a) CCN5 protein; or (b) a gene carrier including a nucleic acid encoding CCN5 protein, as an active To the extent they are inherent properties (that naturally flows) from the method of the independent claim, then the claims fail to further limit the independent claim.
	In addition, each of the dependent claims, claims 14, 21, and 23, use open-ended language by alternatively reciting that treatment “comprises” myofibroblast-specific apoptosis (claim 14), suppression of differentiation of fibroblasts into myofibroblasts (claim 21), and a suppression of interstitial fibrosis accumulation in heart (claim 23). In other words, claim 14 does not exclude wherein treatment comprises suppression of differentiation of fibroblasts into myofibroblasts and a suppression of interstitial fibrosis accumulation in heart; claim 21 does not exclude wherein treatment comprises myofibroblast-specific apoptosis and a suppression of interstitial fibrosis accumulation in heart; and claim 23 does not exclude wherein treatment comprises myofibroblast-specific apoptosis and suppression of differentiation of fibroblasts into myofibroblasts. However, independent claim 12 already recites wherein treatment comprises myofibroblast-specific apoptosis, suppression of differentiation of fibroblasts into myofibroblasts, and a suppression of interstitial fibrosis accumulation in heart. Therefore, the claim language alone demonstrates that dependent claims 14, 21, and 23 fail to further limit independent claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claims 12, 14-19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
To the extent they are not inherent properties (that naturally flows) from the method of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language.  The limitations “myofibroblast-specific apoptosis”, “suppression of differentiation of fibroblasts into myofibroblasts”, and “a suppression of interstitial fibrosis accumulation in heart” merely state functional characteristics/intended results without providing any indication about how the functional characteristics/intended results are provided. The functional characteristics/intended results do not follow from (are not inherent properties of) the structure recited in the claims, so it is unclear whether the claims require some other structure to be added to the composition and/or 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
            Appropriate correction is required.

	Claims 12, 14-19, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 12 recites a method for “treating Duchenne muscular dystrophy” comprising a step of “administering to the subject a pharmaceutical composition which includes comprising (a) CCN5 protein; or (b) a gene carrier including a nucleic acid encoding CCN5 protein, as an active ingredient”. Claim 12 further recites “wherein the treating Duchenne muscular dystrophy comprises: (1) myofibroblast-specific apoptosis, (2) suppression of differentiation of fibroblasts into myofibroblasts, and/or (3) suppression of interstitial fibrosis accumulation in heart”. Likewise, dependent claims 14, 21, and 23 alternatively recite “wherein the treatment of Duchenne muscular dystrophy” comprises “myofibroblast-specific apoptosis” (claim 14), “suppression of differentiation of fibroblasts into myofibroblasts” (claim 21), and “a suppression of interstitial To the extent they are not inherent properties (that naturally flows) from the method of the independent claim, then the claims are considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language.  The limitations “myofibroblast-specific apoptosis”, “suppression of differentiation of fibroblasts into myofibroblasts”, and “a suppression of interstitial fibrosis accumulation in heart” merely state functional characteristics/intended results (therapeutic effects) without providing any indication about how the functional characteristics/intended results are provided. The functional characteristics/intended results do not follow from (are not inherent properties of) the structure and material acts recited in the claims, so it is unclear whether the claims require some other structure to be added to the composition and/or further material acts (e.g. additional method steps) to provide the functional characteristics. 
The specification discloses that CCN5 causes myofibroblast-specific apoptosis (page 39), suppresses the differentiation of fibroblasts into myofibroblasts (pages 45-46), and suppresses interstitial fibrosis in the heart (page 47). However, claim 12 already recites a step of administering a composition comprising CCN5 protein, or a gene carrier including a nucleic acid encoding CCN5 protein, as an active ingredient. The specification does not disclose a second pharmaceutical agent, different from CCN5, to achieve the therapeutic effect of myofibroblast-specific apoptosis. The specification does not disclose a third pharmaceutical agent, different from CCN5, to achieve the 
	Closest prior art, Park et al. US 2013/0345130 A1 teaches a method of treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis (see [0051] and claim 19), comprising a step of administering to a subject in need thereof (see [0048]) a pharmaceutical composition (see 
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes to the method of claim 12 that will necessarily and predictably achieve the recited functional characteristics/intended results.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 12, 14-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2013/0345130 A1, in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134. 
	With respect to claims 12, 14, 21, and 23, Park '130 discloses a method for treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis (see [0051] and claim 19), comprising: a step of administering to a subject in need thereof (see [0048]) a pharmaceutical composition (see [0014] line 2) which includes (a) CCN5 protein (see [0052]); or (b) a gene carrier (see [0014] line 4) including a nucleotide sequence encoding CCN5 protein (see [0014] lines 4-5), as an active ingredient (see [0053] lines 1-4).
	Park ‘130 teaches treating cardiac fibrosis or a heart disease, generically. Park ‘130 also teaches that the CCN5 protein prevents myocardial hypertrophy by inhibiting TGFβ signaling (see [0017], “we have found that the CCN5 protein prevents myocardial hypertrophy by inhibiting the TGF-β-SMAD signal pathway.”; and [0108], “We showed that TGF-β signaling is modulated by
CCN2 and CCN5 … CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway.”). However, Park ‘130 does not teach treating Duchenne muscular dystrophy, specifically. With respect to claim 12, and prior to the effective filing date of the instantly claimed invention, Ieronimakis is considered relevant prior art for teaching that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling reduces fibrosis and improves skeletal muscles and mdx model of DMD [a mouse model], we … pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response.”; and page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method for treating cardiac fibrosis or a heart disease, generically, as taught by Park ‘130, to treat Duchenne muscular dystrophy, specifically, as taught by Ieronimakis, with a reasonable expectation of success because Park ‘130 teaches that CCN5 has anti-hypertrophic and anti-fibrotic effects by inhibiting TGFβ signaling (see [0108]) and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating Duchenne muscular dystrophy (see ABSTRACT and page 132, col. 2). An artisan would be motivated to modify the method for treating cardiac fibrosis or a heart disease, generically, as taught by Park ‘130, to treat Duchenne muscular dystrophy, specifically, as taught by Ieronimakis, because DMD patients develop cardiomyopathy and heart failure is emerging as the leading cause of mortality (see Ieronimakis, page 122, col. 1).
	Examiner notes that in one embodiment of the claim the pharmaceutical includes a gene carrier including a nucleotide sequence encoding CCN5 protein, as an active ingredient. The "active ingredient'' limitation is interpreted by the examiner to necessarily mean that a promoter is operably linked to the CCN5 nucleic acid, so that the CCN5 protein is expressed when administered, thereby treating Duchenne muscular dystrophy in the subject in need thereof. 
	In papers filed January 11, 2021, Applicant amended the independent claim 12 to further recite the functional limitations of dependent claims 14, 21, and 23 in the alternative. Applicant’s remarks did not address the issues raised with respect to those recitations under 35 U.S.C. 112 and 
	Park '130 does not teach that the administration of CCN5 results in the functional properties of (1) myofibroblast-specific apoptosis, (2) suppression of differentiation of fibroblasts into myofibroblasts, or (3) suppression of interstitial fibrosis accumulation in the heart. However, to the extent that the functional properties are inherent properties (i.e. naturally flows from) the positively recited method steps of independent claim 12, then claims 14, 21, and 23 do not further limit claim 12. Furthermore, because Park ‘130 teaches administering the same CCN5 pharmaceutical composition as recited in claim 12, Park ‘130 does not need to recognize an effect if the effect is inherent. See MPEP 2112, section II, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”. Moreover, while Park ‘130 teaches administering CCN5 for treating cardiac fibrosis generically, as opposed to Duchenne muscular dystrophy specifically, such “use” is obvious in view of Ieronimakis (as discussed above). See MPEP 2112.02, section II, “Indeed, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using … However, when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated.”

	Third, Park ‘103 teaches that administration of CCN5 exerts anti-hypertrophic and anti-fibrotic effects and has the therapeutic effect of inhibiting cardiac hypertrophy and inhibiting cardiac fibrosis (see [0108], “We showed that TGF-β signaling is modulated by CCN2 and CCN5. Several studies have suggested that TGF-β signaling is involved in cardiac hypertrophy and is fibrosis … In conclusion, our data demonstrate that CCN5 inhibits cardiac hypertrophy and fibrosis in response to pathological stimuli both in vitro and in vivo. CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway”). Thus, the ordinary artisan would reasonably expect that the effective amount of CCN5 achieving the therapeutic effects of inhibiting cardiac hypertrophy and inhibiting cardiac fibrosis, as taught by Park ‘130, would also achieve the therapeutic effects of (1) myofibroblast-specific apoptosis, (2) suppression of 
	With respect to claim 15, Park '130 wherein the CCN5 protein comprises an amino acid sequence of SEQ ID NO: 1 ([see 0054] and SEQ ID NO:3).
	With respect to claim 16, Park '130 discloses wherein the nucleic acid encoding CCN5 protein consists of a nucleotide sequence of SEQ ID NO: 2 (see [0019] and SEQ ID NO:1).
	With respect to claim 17, Park '130 discloses the method of claim 12, wherein the gene carrier is an adeno-associated virus (see [0025] lines 4-5).
	With respect to claim 18, Park '130 discloses the method of claim 17, wherein the gene carrier is an adeno-associated virus (see [0025] lines 4-5).
	
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2013/0345130 A1, in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134, as applied to claims 12, 14-18, 21, and 23 above, and in further view of Mason et al. "Cardiac gene therapy: Recent advances and future directions" Journal of Controlled Release. Volume 215, 2015, pages 101-111 (publicly available August 2015).
	With respect to claim 19, although Park '130 teaches that the gene carrier is an adeno-associated virus ([0025] lines 4-5), Park '130 does not explicitly teach that the adeno-associated virus is selected from the group consisting of adenovirus-associated virus serotype 1, adenovirus-associated virus serotype 6, adenovirus-associated virus serotype 8, and adenovirus-associated virus serotype 9. Mason teaches the use of adeno-associated viral carriers for gene therapy targeted to the heart (see pages 105-106, joining paragraph). In particular, Mason teaches that adenovirus-associated .

Response to Arguments
	Applicant’s arguments filed January 11, 2021 are acknowledged.
Applicant argues that “Ieronimakis does not add any additional teaching to Park' 130 disclosure, other than merely mentioning that DMD is a heart disease and reports the use of DMD mouse model” (page 7). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ieronimakis teaches that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling treats DMD (see ABSTRACT, mdx model of DMD [a mouse model], we … pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response.”; and page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”). Park ‘130 teaches administering CCN5 for treating cardiac fibrosis by inhibiting TGFβ signaling (see [0017]).
Examiner notes that this argument was addressed in the prior Office Action (pages 13-19).

	Applicant further argues that “DMD is a different and distinct disease from heart failure”, and therefore “[a] person of ordinary skill in the art who reads Park would not have expected or predicted that CCN5 or CCN5-encoding nucleotide would be effective in treating DMD” (page 7). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Park ‘130 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Park ‘130 teaches treating heart disease or cardiac fibrosis by administering CCN5 and that CCN5 treats cardiac fibrosis by inhibiting TGFβ signaling (see [0017], “we have found that the CCN5 protein prevents myocardial hypertrophy by inhibiting the TGF-β-SMAD signal pathway.”; and [0108], “We showed that TGF-β signaling is modulated by CCN2 and CCN5 … CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway.”). With respect to Applicant’s remark that “DMD is a different and distinct disease from hear failure”, Examiner notes that, first, Park ‘130 teaches treating cardiac fibrosis or a heart disease by administering CCN5, and, second, that Ieronimakis teaches that “[i]n Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure” (see ABSTRACT). Moreover, page 52, lines 21-26, of the specification discloses: “Consequently, cardiac fibrosis can act as a risk factor to exacerbate systolic heart failure conditions. In the present invention, the CCN5 protein is found to be effective in the reversible treatment of cardiac fibrosis and the recovery and protective effect in systolic heart failure in the pressure overload (TAC) model and muscle Duchenne muscle dystrophy model (DMD) which is a rare disease through in vivo models.”
Examiner notes that this argument was addressed in the prior Office Action (pages 13-19).

Applicant further argues that Ieronimakis teaches treatment of adventitial cells, which contribute to perivascular fibrosis, and identifies adventitia cells as a target for development of anti-fibrotic therapies. In contrast, Applicant argues, the inventors of the instant application “have found that in MDX/UTRN (+/-) mouse DMD model, an AAV containing CCN5-encoding nucleotide shows DMD treatment effects via reducing the interstitial fibrosis diffusion”, concluding that “[n]either of Park' 130 nor Ieronimakis provide any teaching or suggestion for DMD treatment via interstitial fibrosis reduction”. See pages 7-8 of arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. First, the independent claim (claim 12) does not recite a particular mouse model, that the gene carrier is an AAV vector, or that interstitial fibrosis is reduced. Second, Ieronimakis is analogous art because Ieronimakis teaches that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling treats DMD (see ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure. … Utilizing the mdx model of DMD [a mouse model], we … pharmacological inhibition of TGFβR1 signaling reduced the fibrotic mdx mice”).
Examiner notes that this argument was addressed in the prior Office Action (pages 13-19).

Applicant further argues that the experimental results described in the specification, Experiment B (pages 47-48), using AAV-CCN5 at a dosage of 1x1011 vg per mouse (see Figure 11) provides the therapeutic effects of “structural remodeling”, “normalizing the disposition of the heart muscle tissue”, “excellent improvements of terminal systolic elasticity and contractility, resulting in remarkable cardiac function improvement”, and “inhibition of expression of genes related to cardiac fibrosis”. See page 8 of Applicant’s arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. First, the independent claim 12 recites the therapeutic effects of “myofibroblast-specific apoptosis”, “suppression of differentiation of fibroblasts into myofibroblasts”, and “suppression of interstitial fibrosis accumulation in heart”, as opposed to the therapeutic effects of “structural remodeling”, “normalizing the disposition of the heart muscle tissue”, “excellent improvements of terminal systolic elasticity and contractility, resulting in remarkable cardiac function improvement”, and “inhibition of expression of genes related to cardiac fibrosis”. Moreover, independent claim 12 recites use of a CCN5 protein or a generic gene carrier including the CCN5-encoded nucleotide. In contrast, Applicant’s working example discloses using an AAV gene carrier including the CCN5-encoded nucleotide at a particular dosage of 1x1011 vg per mouse (see Figure 11). For these reasons, Applicant’s asserted secondary consideration is not commensurate with the scope of the independent claim.



On page 8 of arguments, Applicant further points to the Park Declaration (filed August 5, 2020), wherein Park declares an “additional experiment” (pages 2-3), not disclosed in the instant specification, using AAV9-CCN5 and a dosage of 5x1011 viral genome (vg) per mouse (page 2, second paragraph) to achieve the therapeutic effect of “enhanced protein expression level of utrophin” (page 3, last paragraph). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enhanced protein expression level of utrophin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the therapeutic effect of enhanced utrophin expression is not disclosed in the instant specification. Moreover, independent claim 12 recites use of a CCN5 protein or a generic gene carrier including the CCN5-encoded nucleotide. Claim 12 does not recite wherein the gene carrier is AAV9, an AAV-CCN5 dosage of 5x1011 viral genome (vg) per mouse, or the therapeutic result of enhanced utrophin expression. Thus, use of AAV9-CCN5, use of a dosage of 5x1011 viral genome (vg) per mouse, and the therapeutic effect of enhanced utrophin expression is not commensurate with the scope of the independent claim.

Applicant further points to the Park Declaration, wherein Park declares that Ieronimakis “employs a DMD animal model (mdx mouse model) for a purpose studying perivascular cardiac In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Ieronimakis teaches that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling treats DMD (see ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure. … Utilizing the mdx model of DMD [a mouse model], we … pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response.”; and page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”). Park ‘130 teaches using CCN5 for treating cardiac fibrosis by inhibiting TGFβ signaling (see [0017]). Moreover, under the broadest reasonable interpretation of the claims, the subject being treated by the method of claim 12 reasonably encompass the mouse DMD/mdx model taught by Ieronimakis. None of the instant claims require the subject to be a human. 

Applicant further points to the Park Declaration, wherein Park declares “[i]n my opinion, the method described in the claims of the instant application is not obvious or easily conceived from the teachings of Park and Ieronimakis et al. in combination”. See also page 11 of Applicant’s arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	In reply to the prior Office Action, Applicant submitted three references:
	1) Kleopa et al, Naturally occurring utrophin correlates with disease severity in
Duchenne muscular dystrophy, Human Molecular Genetics, 2006, Vo. 15, No. 10, 1623-1628;
	2) Strimpakos et al., Novel .Adeno-Associated Viral Vector Delivering the
Utrophin Gene Regulator Jazz Counteracts Dystrophic Pathology in mdx Mice, J. Cellular
Phsuiology, 229: 1283-1291, 2014; and 
	3) Song et al., Non-immunogenic utrophin gene therapy for the treatment of
muscular dystrophy animal models, Nature Niedicine, Vol. 25, October 2019, 1505-1511.
	Applicant argues that the submitted references “further support the
Applicant's position that the claimed method of administering CCNS protein or a CCNS-coding gene carrier to a DMD patient upregulates the utrophin expression, and such utrophin upregulation effectively treats DMD which was not disclosed or suggested by the asserted art references”. See pages 11-12 of arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enhanced protein expression level of utrophin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the therapeutic effect of enhanced utrophin expression is not disclosed in the instant specification. The term “utrophin” is not even found in the instant specification. Moreover, independent claim 12 recites use of a CCN5 protein or a generic gene carrier including the CCN5-encoded nucleotide. Claim 12 does not recite wherein the gene carrier is AAV9, an AAV-CCN5 dosage of 5x1011 viral genome (vg) per mouse, or the therapeutic result of enhanced utrophin 11 viral genome (vg) per mouse, and the therapeutic effect of enhanced utrophin expression is not commensurate with the scope of the independent claim. Furthermore, Applicant relies on the submitted references to teach utrophin-derived therapies (e.g. overexpression of utrophin) for the treatment of DMD. However, the submitted references do not speak to the therapeutic effects of CCN5. In particular, the submitted references do not teach that CCN5 has the therapeutic effect of upregulating utrophin expression.

Applicant further argues that “the inventors invented a clinically meaningful DMD treatment method by employing CCN5 protein or CCN5-coding gene” and “Park '130 and Mason are silent on the DMD treatment method, and Ieronimakis merely discusses the use of mdx mouse model to study TGFβ1 signaling, but does not suggest the treatment of DMD employing CCN5 protein or CCN5-coding gene” (page 12). Applicant’s remarks have been carefully considered, but are not found persuasive. Examiner notes that the effectiveness of treating DMD using CCN5 protein or CCN5-encoding nucleotide was not disputed. Rather, as set forth above, it is the Examiner’s position that it would have been prima facie obvious, prior to the effective filing date of the instantly claimed invention, for one of ordinary skill in the art to modify the method for treating cardiac fibrosis or a heart disease (generically) using CCN5 protein or CCN5-encoding nucleotide, as taught by Park ‘130, to treat Duchenne muscular dystrophy (specifically) as taught by Ieronimakis, with a reasonable expectation of success because Park ‘130 teaches that CCN5 has anti-hypertrophic and anti-fibrotic effects by inhibiting TGFβ signaling (see [0108]) and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating Duchenne muscular dystrophy (see ABSTRACT and page 132, col. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633